        Case
         Case1:19-cv-11219-PGG
              1:19-cv-11219-PGG Document
                                 Document50-1
                                          52 Filed
                                              Filed11/10/20
                                                    11/06/20 Page
                                                              Page11ofof10
                                                                         10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER,

                           Plaintiff,                        STIPULATED
                                                      CONFIDENTIALITYAGREEMENT
             - against -                                AND PROTECTIVE ORDER

CITY OF NEW YORK, ET AL.,
                                                               19 Civ. 11219 (PGG)
                           Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

               WHEREAS, the Parties, through counsel, agree to the following terms; and

               WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

               IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page22ofof10
                                                                        10




“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that

it reasonably and in good faith believes consists of any of the following, except that such

material may not be designated as Confidential if it is subject to disclosure pursuant to the

New York Freedom of Information Law (“FOIL”) or is otherwise publicly available:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design

                       fees, royalty rates, minimum guarantee payments, sales reports, and

                       sale margins);

               (b)     previously non-disclosed material relating to ownership or control of

                       any non-public company;

               (c)     previously non-disclosed business plans, product-

                       development information, or marketing plans;

               (d)     any information of a personal or intimate nature regarding any

                       individual, including medical records;

               (e)     any information concerning current or former New York City

                       Department of Education (“DOE”) students, including but not

                       limited to any documents and/or communications containing the

                       names or other identifying information of current or former DOE

                       students;

               (f)     any information concerning current or former employees of the

                       DOE, including but not limited to personnel, disciplinary, labor

                                                 2
Case
 Case1:19-cv-11219-PGG
      1:19-cv-11219-PGG Document
                         Document50-1
                                  52 Filed
                                      Filed11/10/20
                                            11/06/20 Page
                                                      Page33ofof10
                                                                 10



            relations, Equal Employment Opportunity (“EEO”), Office of

            Equal Opportunity (“OEO”), Office of Special Investigations

            (“OSI”), Special Commissioner of Investigation (“SCI”), or

            other investigative files of the DOE;

      (g)   Employment/personnel related records for the individual New

            York City Police Department defendants including, performance

            evaluations;

      (h)   Any other disciplinary histories or other records from the

            Civilian Complaint Review Board, Internal Affairs Bureau, other

            New York City Police Department divisions or any other

            governmental agency for the individual New York City Police

            Department defendants;

      (i)   Any video taken with a New York City Police Department

            camera, or body-worn camera, or by a member of the New York

            City Police Department;

      (j)   Any New York City Police Department internal investigation

            files related to this matter;

      (k)   The report of Plaintiff’s March 22, 2019 arrest, except that such

            report, other than personal identifying information contained

            therein, shall no longer be designated as Confidential if and

            when it is offered for introduction as evidence at a trial in this

            matter;

            or

      (l)   any other category of information this Court subsequently


                                        3
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page44ofof10
                                                                        10



                       affords confidential status.

               3.      With respect to the Confidential portion of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel may

designate such portion as “Confidential” by: (a) stamping or otherwise clearly marking as

“Confidential” the protected portion in a manner that will not interfere with legibility or

audibility; and (b) producing for future public use another copy of said Discovery Material

with the confidential information redacted.

               4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating

on the record during the deposition that a question calls for Confidential information, in which

case the reporter will bind the transcript of the designated testimony in a separate volume and

mark it as “Confidential Information Governed by Protective Order;” or (b) notifying the

reporter and all counsel of record, in writing, within 30 days after a deposition has concluded,

of the specific pages and lines of the transcript that are to be designated “Confidential,” in

which case all counsel receiving the transcript will be responsible for marking the copies of the

designated transcript in their possession or under their control as directed by the Producing

Party or that person’s counsel. During the 30-day period following a deposition, all Parties will

treat the entire deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material

by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to

this Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

                                                  4
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page55ofof10
                                                                        10



Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

                 7.       Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to

the following persons:

           (a)        the Parties to this action, their insurers, and counsel to their insurers;

           (b)        counsel retained specifically for this action, including any paralegal, clerical,

                      or other assistant that such outside counsel employs and assigns to this

                      matter;

           (c)        outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;

           (d)        any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as an Exhibit hereto;

           (e)        as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

           (f)        any witness who counsel for a Party in good faith believes may be called to

                      testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                      hereto;

           (g)        any person a Party retains to serve as an expert witness or otherwise

                      provide specialized advice to counsel in connection with this action,

                                                      5
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page66ofof10
                                                                        10



                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as an Exhibit hereto;

           (h)         stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

           (i)         this Court, including any appellate court, its support personnel, and court

                       reporters.

                 8.        Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it

to opposing counsel either before such person is permitted to testify (at deposition or trial) or at

the conclusion of the case, whichever comes first.

                 9.        In accordance with paragraph 2 of this Court’s Individual Practices,

any party filing documents under seal must simultaneously file with the Court a letter brief

and supporting declaration justifying – on a particularized basis – the continued sealing of

such documents. The parties should be aware that the Court will unseal documents if it is

unable to make “specific, on the record findings . . . demonstrating that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                 10.       The Court also retains discretion whether to afford confidential

treatment to any Discovery Material designated as Confidential and submitted to the Court in

connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court. All persons are hereby placed on notice that the Court is unlikely to


                                                     6
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page77ofof10
                                                                        10



seal or otherwise afford confidential treatment to any Discovery Material introduced in

evidence at trial, even if such material has previously been sealed or designated as

Confidential.

                11.    In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of

the Confidential Court Submission via the Electronic Case Filing System. The Parties shall file

an unredacted copy of the Confidential Court Submission under seal with the Clerk of this

Court, and the Parties shall serve this Court and opposing counsel with unredacted courtesy

copies of the Confidential Court Submission.

                12.    Any Party who objects to any designation of confidentiality may at

any time before the trial of this action serve upon counsel for the Producing Party a written

notice stating with particularity the grounds of the objection. If the Parties cannot reach

agreement promptly, counsel for all affected Parties will address their dispute to this Court in

accordance with paragraph 4(E) of this Court’s Individual Practices.

                13.    Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(E) of this

Court’s Individual Practices.

                14.    Recipients of Confidential Discovery Material under this Order may

use such material solely for the prosecution and defense of this action and any appeals

thereto, and not for any purpose or in any other litigation proceeding. Nothing contained in

                                                  7
        Case
         Case1:19-cv-11219-PGG
              1:19-cv-11219-PGG Document
                                 Document50-1
                                          52 Filed
                                              Filed11/10/20
                                                    11/06/20 Page
                                                              Page88ofof10
                                                                         10



this Order, however, will affect or restrict the rights of any Party with respect to its own

documents or information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden

to oppose compliance with the subpoena, other compulsory process, or other legal notice if

the Producing Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized

or inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy

such material – including all copies thereof. In either event, by the 60-day deadline, the

recipient must certify its return or destruction by submitting a written certification to the

Producing Party that affirms that it has not retained any copies, abstracts, compilations,

summaries, or other forms of reproducing or capturing any of the Confidential Discovery

Material. Notwithstanding this provision, the attorneys that the Parties have specifically

retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

expert reports, legal memoranda, correspondence, or attorney work product, even if such

materials contain Confidential Discovery Material. Any such archival copies that contain or

                                                  8
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page99ofof10
                                                                        10



FRQVWLWXWH&RQILGHQWLDO'LVFRYHU\0DWHULDOUHPDLQVXEMHFWWRWKLV2UGHU

                    7KLV2UGHUZLOOVXUYLYHWKHWHUPLQDWLRQRIWKHOLWLJDWLRQDQGZLOOFRQWLQXH

WREHELQGLQJXSRQDOOSHUVRQVWRZKRP&RQILGHQWLDO'LVFRYHU\0DWHULDOLVSURGXFHGRU

GLVFORVHG

                    7KLV&RXUWZLOOUHWDLQMXULVGLFWLRQRYHUDOOSHUVRQVVXEMHFWWRWKLV2UGHUWR

WKHH[WHQWQHFHVVDU\WRHQIRUFHDQ\REOLJDWLRQVDULVLQJKHUHXQGHURUWRLPSRVHVDQFWLRQVIRUDQ\

FRQWHPSWWKHUHRI



               6267,38/$7('$1'$*5(('

               5REHUW-$QHOOR                             -DPHV(-RKQVRQ
               &DWKHULQH0)RWL                            &RUSRUDWLRQ&RXQVHORIWKH
               .DWKHULQH-'URR\DQ                        &LW\RI1HZ<RUN
               $WWRUQH\IRU3ODLQWLII$NHHP2OLYHU       $WWRUQH\IRU'HIHQGDQWV
               )LIWK$YHQXH                            &KXUFK6WUHHW5P
               1HZ<RUN1<                           1HZ<RUN1HZ<RUN
               7HOHSKRQH                       
               )D[                           OHUQVW#ODZQ\FJRY
               UDQHOOR#PDJODZFRP
               FIRWL#PDJODZFRP
               NGURR\DQ#PDJODZFRP

              V&DWKHULQH0)RWL

               'DWHG                               'DWHG




'DWHGNovember 10, 2020
1HZ<RUN1HZ<RUN                          6225'(5('



                                              3DXO**DUGHSKH
                                              8QLWHG6WDWHV'LVWULFW-XGJH




                                                 
       Case
        Case1:19-cv-11219-PGG
             1:19-cv-11219-PGG Document
                                Document50-1
                                         52 Filed
                                             Filed11/10/20
                                                   11/06/20 Page
                                                             Page10
                                                                  10ofof10
                                                                         10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER

                           Plaintiff,                           NON-DISCLOSURE
                                                                  AGREEMENT
             - against -
                                                                19 Civ. 11219 (PGG)
CITY OF NEW YORK, ET AL.,

                           Defendants.


               I,                                         , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                       Dated:
